Proceeding pursuant to CPLR article 78 to annul respondent’s determination dated June 24, 1974, which (1) remitted a 10-day period of suspension which had been imposed and (2) imposed a $1,000 bond claim. Petition granted to the extent that the determination is modified, on the law, by reducing the penalty to a letter of reprimand. As so modified, determination confirmed and petition otherwise dismissed, on the merits, without costs. Under the circumstances of this ease, the penalty was excessive and an abuse of discretion to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.